Title: To Thomas Jefferson from William Brown, 10 October 1808
From: Brown, William
To: Jefferson, Thomas


                  
                     Sir 
                     
                     New Orleans 10th October 1808
                  
                  I have shipped a few campeachy hammocks and a barrel of paccannes in a vessel for George Town to the care of the Collector of that port which I pray your acceptance of 
                  with Sentiments of the highest respect & esteem I am yr obd. Hble Servt
                  
                     Wm Brown 
                     
                  
                  
                     (in the Schooner Sampson Gilbert H Smith master—)
                  
               